Citation Nr: 0001785	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from November 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO), 
which denied the claims of service connection for back, 
bilateral hip, and hernia disorders secondary to a service-
connected left knee disability.  The appellant perfected an 
appeal as to each of these issues.  At a May 1998 hearing, he 
withdrew his claim of service connection for a hernia 
disorder secondary to a left knee disability.  

In a March 1985 statement, a private physician opined that 
the appellant had chronic spinal joint sprains with referred 
muscle spasm dating to his original injury.  Although the 
appellant contends that his back and hip disorders are 
related to the post-service left knee surgeries, this 
evidence would support a claim of direct service connection.  
Thus, the issues for appellate review are as stated on the 
title page of this decision.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of a back disorder to service.

2.  Competent evidence has been submitted linking the post-
service findings of a bilateral hip disorder to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a bilateral hip 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war, arthritis, if manifest to a degree of 10 percent within 
one year from the date of termination of service, shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for only the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a service-connection claim to be well grounded, 
there must be competent medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence linking the in-service injury or disease and 
the current disability.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In order for a claim for secondary service 
connection for a disorder clearly separate from the service-
connected disorder to be well grounded, the appellant must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The RO granted service connection for a left knee disability 
in March 1946 rating decision.  The appellant injured his 
left knee during service when he fell.  In January 1986, he 
underwent a total left knee arthroplasty, which failed.  In 
December 1988, he underwent revision of the total left knee 
arthroplasty.  The appellant maintains that his back and 
bilateral hip pain are the result of a lengthening of the 
left leg due to the surgeries, causing a discrepancy between 
the length of the relatively shorter right leg and the 
relatively longer left leg.  

The record includes evidence that the appellant has pain 
associated with the back and hips.  In a March 1985 
statement, a private physician opined that the appellant had 
chronic spinal joint sprains with referred muscle spasm 
dating to his original injury.  This statement satisfies the 
requirement of competent medical evidence linking the claimed 
disorders to service.  Epps, 126 F.3d at 1468.  The record 
also includes a statement from a private osteopath in 
September 1996, indicating that the appellant's back and hip 
complaints were probably related to the leg length disparity 
following the 1986 and 1988 surgeries.  This opinion 
satisfies the requirement of competent medical evidence 
support the alleged causal relationship between the service-
connected left knee disorder and the claimed back and hip 
disorders for which secondary service connection is sought.  
Jones, 7 Vet. App. at 137.  Thus, the claims are well 
grounded and VA has a statutory obligation to assist the 
appellant in further development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  

The claim of entitlement to service connection for a 
bilateral hip disorder is well grounded.  


REMAND

With a well-grounded claim established, the focus of this 
case shifts to an analysis of all evidence concerning a 
relationship between the service-connected left knee 
disability and the claimed back and hip disorders.  With 
respect to the arguments in favor of secondary service 
connection, the record includes two conflicting medical 
opinions.  On the one hand, the September 1996 statement 
noted above indicated that the appellant's back and hip 
complaints were probably related to the leg length disparity 
following the 1986 and 1988 surgeries.  The record includes 
another osteopath's October 1996 statement to the effect that 
the complaints of low back pain arose only after the 
surgeries.  On the other hand, a May 1997 independent medical 
examination found that the mild leg length discrepancy was 
probably not the cause of the low back pain.  The record is 
silent as to any opinions relating the current symptomatology 
directly to service, except for a March 1985 private 
physician's statement to the effect that the chronic spinal 
joint sprains with referred muscle spasm dated to the 
original injury.  The record also includes a December 1991 VA 
clinical record showing that the appellant fell on ice, with 
subsequent pain in the right groin and some radiating pain.  

In order to assist the Board in evaluating the merits of the 
claims, the case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for back 
or bilateral hip disorders since May 
1997, and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should schedule the appellant 
for orthopedic and neurologic 
examinations to determine the nature and 
etiology of the claimed back and 
bilateral hip disabilities.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
concerning the disabilities should be 
obtained, and all necessary tests and 
studies, including x-ray studies, should 
be accomplished.  The report of 
examination should contain a detailed 
account of all orthopedic manifestations 
of the disabilities found to be present.  
The orthopedist should be asked to opine 
as to whether, based on examination of 
the appellant and review of the claims 
file, any back or hip disorder is a 
residual of the fall in service, the 
total left knee arthroscopy in 1986 or 
the revision of that procedure in 1988, 
or to some other post-service, 
intercurrent or superceding injury.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



